UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4658


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANYA LEE JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00902-TLW-1)


Submitted:   April 29, 2011                  Decided:   May 16, 2011


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant.    Alfred William Walker Bethea, Jr., Rose Mary
Sheppard Parham, Assistant United States Attorneys, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, Anya Lee Jackson pled

guilty    to    possession     of    ammunition   by    a   convicted        felon,   in

violation       of   18    U.S.C.    §§ 922(g)(1),      924(a)(2),      and       924(e)

(2006).      The parties stipulated in the plea agreement to a 180-

month sentence.           See Fed. R. Crim. P. 11(c)(1)(C).                  The court

agreed to sentence Jackson to the stipulated term.

               On    appeal,   Jackson’s      counsel       has     filed     a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether the district court complied with Rule 11 of the Federal

Rules of Criminal Procedure in accepting Jackson’s guilty plea.

Jackson was advised of her right to file a pro se supplemental

brief, but she did not file one.

               Because Jackson did not move in the district court to

withdraw her guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.              United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).             “To establish plain error, [Jackson]

must show that an error occurred, that the error was plain, and

that   the     error      affected   h[er]    substantial         rights.”        United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                                Our

review of the record leads us to conclude that the district

court substantially complied with Rule 11 and that Jackson’s

guilty plea was knowing and voluntary.

                                          2
            With   regard   to   Jackson’s    sentence,    we    do     not   have

jurisdiction over this portion of the appeal.              Under 18 U.S.C.

§ 3742(c) (2006), a defendant’s appeal of a sentence to which

she stipulated in a Rule 11(c)(1)(C) plea agreement is limited

to circumstances where her “sentence was imposed in violation of

law [or] was imposed as a result of an incorrect application of

the sentencing guidelines.”         United States v. Sanchez, 146 F.3d

796, 797 (10th Cir. 1998); United States v. Littlefield, 105

F.3d 527, 527-28 (9th Cir. 1997).

            Here, Jackson’s sentence was not imposed in violation

of   law.    Her   180-month     sentence   is   well   within    the    maximum

sentence     of    life     imprisonment      provided     by      18     U.S.C.

§§   922(g)(1), 924(a)(2), 924(e).          Additionally, her sentence is

not the result of an incorrect application of the Guidelines.                   A

sentence imposed pursuant to a Rule 11(c)(1)(C) plea agreement

is contractual and not based upon the Guidelines.                United States

v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005); Littlefield,

105 F.3d at 528.       Because § 3742(c) bars review of a sentence

imposed pursuant to a Rule 11(c)(1)(C) plea agreement and none

of the exceptions applies, we dismiss the appeal of Jackson’s

sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Jackson’s conviction and dismiss

                                      3
the appeal of her sentence.           This court requires that counsel

inform his client, in writing, of the right to petition the

Supreme Court of the United States for further review.                        If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument        would   not    aid     the   decisional

process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                          4